Citation Nr: 0200526	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease as secondary to service-connected high blood 
pressure, history with associated chest pain.  

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

The current appeal arose from February 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In pertinent part, the RO denied entitlement to service 
connection for peripheral vascular disease as secondary to 
the service-connected high blood pressure with history with 
associated chest pain, and an evaluation in excess of 10 
percent for low back strain.  

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the 
Montgomery, Alabama RO in August 2001, a transcript of which 
has been associated with the claims file.

The issue of entitlement to an evaluation in excess of 10 
percent for low back strain is addressed in the remand 
portion of this decision.  


FINDING OF FACT

The probative, competent medical evidence of record does not 
show that peripheral vascular disease is causally related to, 
or worsened by, the service-connected high blood pressure, 
history with associated chest pain.  


CONCLUSION OF LAW

Peripheral vascular disease is not proximately due to, the 
result of, or aggravated by the service-connected high blood 
pressure, history with associated chest pain.  38 U.S.C. A. § 
5107 (West Supp. 2001);  38 C.F.R. § 3.310(a) (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

Associated with the claims file are VA clinical records dated 
in February and March 1998 showing diagnoses of intermittent 
claudication.  VA records dated in February 1999 show that 
the veteran was doing well status post bilateral femoral 
popliteal bypass surgery.  

Associated with the claims file are private medical records 
dated from March 1998 to January 1999.  These records show 
that the veteran underwent right femoral popliteal bypass in 
March and November 1998.  He underwent left femoral popliteal 
bypass in December 1998 and August 1999.  Subsequent records 
show follow-up treatment for bilateral femoral popliteal 
bypass.  

The veteran was accorded a VA general medical examination in 
September 1999.  It was noted that his medical records were 
reviewed.  He reported a history of leg claudication, which 
started in 1996 and became worse, blockage in the right upper 
thigh, necessitating bypass surgery in March and November 
1998.  He had a similar problem with the left leg, which 
required bypass surgery in December 1998 and August 1999.  

The diagnosis was peripheral vascular disease with status 
post bypass surgery of both lower extremities.  The examiner 
opined that the veteran's peripheral vascular disease most 
likely was related to his diabetes mellitus and unlikely 
related to his borderline hypertension.  

During the August 2001 travel board hearing before the 
undersigned, the veteran testified that he felt the his 
hypertension contributed to his peripheral vascular disease.  
He was informed by a medical professional that his diabetes 
was probably causally related to peripheral vascular disease.  
No medical professional had expressed an opinion that his 
peripheral vascular disease was due to his service-connected 
high blood pressure, history with associated chest pain.  


Criteria

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107.

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001).  


The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The veteran has not identified any additional 
evidence for which a search has not been undertaken in 
connection with the claim at issue.  The Board is not aware 
of any additional evidence not previously obtained by the RO 
which may be probative of the disability claim at issue.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  The veteran has been provided a 
VA examination in connection with his claim.  Moreover, he 
has been offered the opportunity to submit evidence and 
argument on the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of the veteran's claim under the new law by the 
RO would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Secondary service connection

In the veteran's case at hand, the Board notes that the 
evidentiary record is complete.  Moreover, the veteran has 
been afforded the benefit of a VA examination, which was 
definitive and specifically addressed his claim.  Despite his 
contentions to the contrary, the September 1999 VA 
examination shows the VA examiner reported that peripheral 
vascular disease was most likely related to his diabetes 
mellitus and unlikely to be related to his service-connected 
high blood pressure, history with associated chest pain.  


Accordingly, the veteran's claim of having developed 
peripheral vascular disease as the result of his service-
connected high blood pressure is not supported by the 
evidentiary record.  Based upon the foregoing, the veteran's 
claim of entitlement to service connection for peripheral 
vascular disease as secondary to the service-connected high 
blood pressure must be denied.

The Board notes that the veteran testified that he felt his 
peripheral vascular disease was causally related to his 
service-connected high blood pressure.  He also testified 
that a medical professional related his claimed disorder to 
his diabetes.  He further stated that no medical professional 
had linked his peripheral vascular disease to his service-
connected high blood pressure.  It is clear that there is no 
competent medical evidence of record linking his peripheral 
vascular disease to his service-connected high blood 
pressure.  

Moreover, while the veteran as a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, he is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  He is not competent to 
claim that he has peripheral vascular disease as secondary to 
his service-connected high blood pressure.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed peripheral vascular disease is secondary to 
the service-connected high blood pressure.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for peripheral vascular 
disease as secondary to the service-connected high blood 
pressure, history with associated chest pain.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for peripheral vascular 
disease as secondary to the service-connected high blood 
pressure, history with associated chest pain is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Court has held that a veteran is entitled to be evaluated 
under all potentially applicable Codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

The record reflects that the veteran underwent a left L4-5 
disc herniation in March 1999.  However, these records are 
not of record.  A review of the claims file reflects that the 
veteran's surgery was conducted at a VA Medical Center. 

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The December 1999 VA examiner, reviewed the claims file as 
well as examined the veteran in September 1999 opined that 
the veteran's complaints related to his long standing low 
back strain and his degenerative disc disease were 
inextricably intertwined.  He further stated that it was as 
likely as not that his back condition had progressively 
worsened with the passage of time with the eventual necessity 
of surgery.  His opinion overall was not definitive.

The veteran's low back disability is currently rated under 
Diagnostic Code 5295 for lumbosacral strain.  The record 
suggests that degenerative disc disease and lumbosacral 
radiculopathy may be part of the service-connected low back 
disability.  Thus, lumbosacral strain may also be evaluated 
under Diagnostic Code 5293 for intervertebral disc syndrome 
for which a maximum schedular evaluation of 60 percent is 
provided, and under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.

In VAOPGCPREC 36-97, the VA General Counsel held that 
diagnostic code 5293 involves loss of range of motion.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); 
Johnson v. Brown, 4 Vet. App. 7 (1997); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

In light of the foregoing, the Board is of the opinion that 
contemporaneous VA orthopedic and neurologic examinations 
should be conducted.  The medical evidence on file is not 
adequate to allow for a determination to be made at this 
time.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his low back 
symptomatology.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  In this regard, the 
RO must obtain treatment records from the 
VAMC that performed the March 1999 back 
surgery.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  Following the above, the RO should 
arrange for a VA special orthopedic and 
neurological examinations of the veteran 
by and orthopedic surgeon and a 
neurologist or other appropriate medical 
specialists who have not previously seen, 
treated, or examined him, including on a 
fee basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity the service connected 
low back strain.  Any further indicated 
special studies should be conducted.

The claims file, copies of the criteria 
under Diagnostic Codes 5292, 5293, 5295 
and 38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
ranges of motion, and comment upon the 
functional limitations, if any, caused by 
the appellant's service-connected low 
back disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The examiners must express definitive 
opinions as to whether low back strain 
and degenerative disc disease and/or any 
other low back disorder(s) found on 
examination is/are part of the same 
disease process and interrelated on the 
basis of the evidence of record.

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Does the service-connected low back 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected low back 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the low back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the low back disability.



(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the low back disability, and 
if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from impairment caused by the 
service-connected low back disability.  
If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiners 
should so indicate.

Any opinions expressed by the orthopedic 
and neurologic examiners must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  




In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
service connected low back strain and 
degenerative disc disease if determined 
by the medical examiners to part of the 
service-connected low back disability 
with application of all pertinent 
criteria, to include documentation of its 
consideration of the applicability of 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59 
as warranted.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure to report for any scheduled VA 
examination(s) may result in a denial of his claim of 
entitlement to an evaluation in excess of 10 percent for low 
back strain.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


